DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 29, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes the limitation “wherein the one or more conductive members are located”.  However there is a lack of antecedent basis for “the one or more conductive members”.  It is unclear whether applicant intends to reference the one or more conductive elements, or introduce a new element into the claims.  For examining purposes, this limitation is interpreted as stating “wherein the one or more conductive elements are located”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Angelis (US 8,360,208 B2).
Claim 1: De Angelis discloses a suspension member (synthetic fiber cable 1) for an elevator system, shown in FIG. 2 to comprise at least one tension member (twisted strands) arranged along a suspension member width and extending longitudinally along 
Claim 2: De Angelis discloses a suspension member as stated above, where the conductive elements are in an outer strand layer (2) (column 5 lines 55-58), and the at least one tension member is in a second inner layer (4), as shown in FIG. 2. The conductive elements then are located and configured such that as the jacket material wears due to operation of the elevator system, the conductive elements are exposed prior to the at least one tension member being exposed (column 39-41).
Claim 3: De Angelis discloses a suspension member as stated above, where the at least one tension member is formed from the plurality of fibers suspended in a matrix material (column 3 lines 33-34).
Claim 4: De Angelis discloses a suspension member as stated above, where the plurality of fibers are formed from carbon fibers (column 2 lines 35-39).
Claim 5: De Angelis discloses a suspension member as stated above, where the conductive elements are shown in De Angelis to be included in the strands of an the outer strand layer (2) (column 5 lines 55-58), shown in FIG. 2 to be disposed in the jacket material, separated from the at least one tension member by a selected distance due to the dimensions of the other strands (column 5 lines 34-52). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over De Angelis (US 8,360,208 B2) in view of Pelto-Huikko et al. (US 2011/0000746 A1).
Claims 7 and 13: De Angelis discloses a method of health monitoring of a suspension member (synthetic fiber cable 1) of an elevator system (column 1 lines 6-11) and an elevator system shown in FIG. 1 to comprise a hoistway (elevator shaft 15), an elevator car (12) disposed in and movable along the hoistway, and a suspension member operably connected to the elevator car to move the elevator car along the hoistway.  The suspension member is shown in FIG. 2 to comprise at least one tension member (twisted strands) arranged along a suspension member width and extending longitudinally along a length of the suspension member, where each tension member includes a plurality of fibers (column 2 lines 51-54).  A jacket material (cable sheathing 6) is shown to encapsulate the at least one tension member, and indicator fibers (11) are provided in one or more strands (7) (column 5 lines 55-56) shown to be enclosed in the jacket material.  Said indicator fibers are conductive elements (column 2 lines 35-36).  This reference fails to disclose a detection circuit to be connected to the suspension member and operably connected to the conductive elements, and the 
However Pelto-Huikko et al. teaches a method of health monitoring of a suspension member (rope 213) and an elevator system, where a detection circuit included in a condition monitoring device (210) is shown in FIG. 5 to be connected to the suspension member and operably connected to a conductive element, and the detection circuit is monitored for detecting a short condition, indicative of a health condition of the suspension member (page 6 ¶ [0092]).
Given the teachings of Pelto-Huikko et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and elevator system disclosed in De Angelis with providing a detection circuit to be connected to the suspension member and operably connected to the conductive elements, and the detection circuit to be monitored for detecting a short condition, indicative of a health condition of the suspension member.  Doing so would allow activation of “an alarm about excessive rope wear” as taught in Pelto-Huikko et al. (page 6 ¶ [0092]).
Claims 8 and 14: De Angelis modified by Pelto-Huikko et al. discloses a method and elevator system as stated above, where the health condition is shown in Pelto-Huikko et al. to be wear of the jacket material (page 6 ¶ [0092]).
Claims 9 and 15: De Angelis modified by Pelto-Huikko et al. discloses a method and elevator system as stated above, where the conductive elements contact a sheave (pulley 211) of the elevator system resulting in detection of the short condition, as shown in Pelto-Huikko et al. (page 6 ¶ [0092]).
Claim 10: De Angelis modified by Pelto-Huikko et al. discloses a method as stated above, where the short condition is shown in Pelto-Huikko et al. to be communicated as an activated alarm to an elevator control system (page 6 ¶ [0092]).
Claims 11 and 16: De Angelis modified by Pelto-Huikko et al. discloses a method and elevator system as stated above, where the conductive elements are shown in De Angelis to be included in the strands of an the outer strand layer (2) (column 5 lines 55-58), shown in FIG. 2 to be disposed in the jacket material, separated from the at least one tension member by a selected distance due to the dimensions of the other strands (column 5 lines 34-52). 
Claims 6, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Angelis (US 8,360,208 B2) modified by Pelto-Huikko et al. (US 2011/0000746 A1) as applied to claims above, further in view of Antin (US 2019/0256324 A1).
Claims 6, 12 and 17: De Angelis modified by Pelto-Huikko et al. discloses a suspension member, method and elevator system as stated above, but fails to disclose the conductive elements to be wrapped around the at least one tension member.
However Antin teaches a suspension member for an elevator system, method of health monitoring of a suspension member and an elevator system, where a tension member (carbon fibers) are coated with conductive element (metal) (page 8 ¶ [0095]).  Therefore the conductive element is wrapped around the tension member.
Given the teachings of Antin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspension member, method and elevator system disclosed in De Angelis with providing the conductive elements to be wrapped around the at least one tension 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             January 16, 2021